UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1320



VICTOR L. TAYLOR,

                                                           Petitioner,

         versus

DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
JAGRTI COAL COMPANY, INCORPORATED,

                                                          Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(95-1985-BLA)

Submitted:   October 15, 1996              Decided:   November 1, 1996


Before WILLIAMS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Victor L. Taylor, Petitioner Pro Se. Patricia May Nece, Gary K.
Stearman, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Konstantine Keian Weld, OFFICE OF THE ATTORNEY GENERAL OF WEST
VIRGINIA, Charleston, West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the Benefits Review Board's final deci-

sion and order denying his claim for benefits under the Black Lung

Benefits Act, 30 U.S.C.A. §§ 901-945 (West 1986 & Supp. 1996). We

have reviewed the record and the Benefits Review Board's order

affirming the decision of the administrative law judge and find no
reversible error. Accordingly, we affirm on the reasoning of the

Benefits Review Board. Taylor v. Director, Office of Workers'
Compensation Programs, No. 95-1985-BLA (B.R.B. Jan. 18, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2